DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to an amendment filed 04/07/2022.
Claims 1, 4-6, 8, and 14-30 are pending.
Claim 28 is amended.
Response to Arguments

Applicant’s arguments, filed 04/07/2022, have been fully considered but they are not persuasive.
Applicant’s arguments are primarily focused on that the applied prior art does not teach a radio module that received sensor information from a control module and identifies one or more control other modules. Specifically, Applicant states in pages 10-11 of the arguments that:


    PNG
    media_image1.png
    958
    633
    media_image1.png
    Greyscale


The Examiner respectfully disagrees.
The cited reference need not explicitly state or use the claim language from the application.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123.
Applicant argues that the irrigation server of Sieminski receives weather data and generates evotranspiration data to a second controller using wireless carrier network, but this does not suggest that a radio module (i.e. the wireless carrier device) identifies a second controller associated with a sensor. Applicant is giving greater weight to the claim language than they merit, while minimizing what the reference suggests to a person of ordinary skill in the art. Specifically, the term “identify” is not ascribed any specific meaning, concept, technology, or procedure in the claims, other than its broadest reasonable meaning within the context of the claims. Meanwhile, the fact that Siemenski makes in paragraphs 45, 47, 48, and in Figure 1 that communications to and from the controllers is through the wireless carrier and wireless device means that the wireless device must identify to the wireless carrier system the controller/controllers to the connection will be directed, otherwise the data will not get to its destination. The Examiner will also note that Figure 8 (and associated paragraph 110) of Simienski also make clear that weather data can and is also transmitted. Furthermore, no special meaning is being given to “associated” an in the sensor associated with other controllers, other than the fact that other controllers receiving shared data from an weather station obtained from a first controller, means that the second controllers have an association to the weather station sensor by virtue of receiving and using said data. For these reasons the rejection is maintained. 


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 16, 18-22 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication No. 2003/0093159 to Sieminski (hereinafter Sieminski), in view of US Patent Publication No. 2011/0111700 to Hackett (hereinafter Hackett).

Regarding claim 1, Sieminski discloses an irrigation system, the system comprising: 
a computer based central irrigation controller (Centralized irrigation control using computers, see P43-44, Fig. 1, Sieminski) configured to allow the generation of irrigation schedules (schedules, see P112, P74, P5, Sieminski )  and configured to communicate with a wide area computer network (Wide area network, see Abs., P15, Sieminski); 
a radio module in communication with the central irrigation controller (Wireless carrier device 108, see P45, Fig. 1, Sieminski) via the wide area computer network (Wide area network, Abs., Fig. 1, Sieminski); 
a control module (Irrigation controller, see P45, Fig. 1, Sieminski) comprising: 
a processor (Microprocessor, see P51, 81, Fig. 3, Sieminski);
one or more valve drivers coupled with the processor (Valves controlled by irrigation controller, see P43, Fig. 1, P4, Sieminski), where the control module is positioned separate from the central irrigation controller and the radio module (Irrigation controller separate from centralized computer based control and from wireless carrier device, see Fig. 1, Sieminski), where the control module is configured to implement irrigation commands of an irrigation programming (Program, see P16,  Sieminski) such that the one or more valve drivers are each configured to control a different irrigation valve in accordance with the irrigation programming (Valves controlled based on program, see P4, P43, Sieminski); 
and
 a wireless radio frequency unit comprising an antenna and a transceiver  coupled to the processor (Wireless communications card with communications module and antenna coupled with controller, see P45, 47, Fig. 2, Sieminski), wherein the wireless radio frequency unit is configured to: provide wireless communication with the radio module  (Wireless 2-way communications of information provided between wireless carrier device via wireless communications card, see  P45, 47, Fig. 1, Sieminski); relay information between the radio module and the control module (Wireless 2-way communications of information provided between irrigation controller and wireless carrier device via wireless communications card, see  P45, 47, Fig. 1, Fig. 2, Sieminski)); and a sensor coupled to the control module (Sensors coupled to irrigation controller, see P51, P82, Simienski);
and wherein the radio module (Wireless carrier 108, see P45, Fig. 1) is further configured to wirelessly receive sensor information obtained by the control module directly coupled with the sensor (Sensor information in the from of evapotranspiration data, rain data, etc., is obtained by a sensor  from a control weather station 118 coupled to an Irrigation controller in the system  110a, which shares sensor data with other controllers through the use of wireless carrier 108, see Para P110,Fig. 1,  P50, P48, Fig. 8, Sieminski), identify one or more other control modules that are associated with the sensor, wherein the one or more other control modules are not directly coupled with the sensor (An irrigation controller (e.g. 110b) that is not directly connected to a sensor (e.g. 118), but which has been associated with the sensor because it shares its data, is identified to receive the data. Since the control module 110b receives data, it must have been identified, see P110, Fig. 1, P48, P50, Sieminski), and wirelessly communicate, from the radio module, control information based on the sensor information to each of the one or more other control modules such that each of the one or more other control modules accounts for the sensor information when implementing irrigation commands  (Irrigation controller 110b receives evapotranspiration or other sensor information to be used to effect control through wireless carrier module 108. Thus the information from wireless carrier (i.e. radio module) is a form of “control information.” The irrigation controller 110b, then modifies irrigation program commands in view of received information. In other words, an irrigation controller 110b (or 110c)  “accounts” for the sensor information by modifying program, which is then implemented. sensor can obtain sensor information to be shared with other designated controllers via the wireless network, see P110, P48, P50, Sieminski).

It is further noted that Simienski also teaches the use of a handheld device in the form of a telephone or PDA device, which are generally known to employ rechargeable batteries, being able to be in wireless communication with an irrigation controller via wide area network, and providing schedule parameters to be sent or received between the handheld device and the irrigation controller (see P138, P108-109, P111-118, Simienski).

Simienski does not explicitly teach wherein a radio module is configured to communicate using an unlicensed ISM frequency band and spread spectrum modulation with at least one wireless device located within about 3000 feet of a radio module; a control module located within about 3000 feet from a radio module; a housing; a processor within a housing; one or more valve drivers within a housing; a battery within a housing, where the battery provides the only power to a control module; a wireless radio frequency unit within a housing; wireless radio frequency unit configured to provide wireless communication using an unlicensed ISM frequency band and the spread spectrum modulation; a wireless radio frequency unit configured to communicate wirelessly with a handheld control device powered by a rechargeable battery; and provide irrigation schedule parameters received from a handheld control device to the processor; 
However, Hackett from the same or similar field of wireless communications and irrigation devices, teaches wherein a radio module is configured to communicate using an unlicensed ISM frequency band (ISM band used, which is unlicensed, see P72, Hackett) and spread spectrum modulation (Spread spectrum modulation used, see P121, Hackett) with at least one wireless device located within about 3000 feet of a radio module (Wireless communication to about 2km, which is a range including within about 3000ft, see Fig. 14, P74, Hackett); a control module located within about 3000 feet from a radio module (Wireless communication with a controller with a range including within about 3000ft, see Fig. 14, P73, Hackett); a housing (Housing for a controller module, and can also be enclosed in box, which is another housing, P259, Fig. 8, Hackett); a processor within a housing (Housing for a controller module, where the module includes a microcontroller fpga processor, see P303, P259, Fig. 2, Hackett); one or more valve drivers within a housing (Module in a housing includes drive commands to solenoids and to control valves, see P303, Fig. 2, Fig. 8, Fig, 16, 159, 247, Hackett); a battery within a housing (Module with housing is powered by battery, see Fig. 2, P150, P273, P145, Fig. 20,  Hackett), where the battery provides the only power to a control module (Module may be exclusively battery operated as noted by modules needing to consider remaining battery life and battery powered units, see P145, P150, P273, Fig. 2, Fig. 20, P180, Hacket); a wireless radio frequency unit within a housing (Module with housing includes an RF transceiver, see Fig. 2, P303, P259, Fig. 20, Hackett); wireless radio frequency unit configured to provide wireless communication using an unlicensed ISM frequency band and the spread spectrum modulation (Spread spectrum modulation on an ISM band is used for communications by an rf transceiver, see P72, P121, Hackett); a wireless radio frequency unit configured to communicate wirelessly with a handheld control device powered by a rechargeable battery (Handheld device can communicate wirelessly to control until, and batteries of units can be rechargeable batteries, see P94-95, P98, P262, 273, 92, Hackett); and provide irrigation schedule parameters received from a handheld control device to the processor (A handheld device provides ability to control a module to send and receive information including commands related to an irrigation schedule, see P262, P247, P94, P276, 92, Hackett).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation control system as described by Sieminski and incorporating an ISM band, spread spectrum modulation, housing, battery powered modules, and a handheld device, as taught by Hackett.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid licensing fees, in order to reduce the risk if signal interference, in order to protect components from the elements, in order to more conveniently use control means at remote location and obtain monitoring and control information, in order to provide communications over a wide area and various locations, and in order to  use a power source that does not require wiring for power delivery or more expensive powering means in areas where such powering sources are more inconvenient than a stand-alone power source, or unavailable, and furthermore, it would have been obvious to try using a battery alone or a rechargeable battery given a finite known power source means (see P121, P3, P259, Fig. 8, P94-98, Hackett; C1 L13-24, Alexanian). 


Regarding claim 4, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hackett further teaches a radio relay (RR) configured to wirelessly communicate with a radio module and a wireless radio frequency unit of a control module such that the RR relays communications between the radio module and the wireless radio frequency unit (Repeaters and smart gateways can wirelessly relaying information between node controllers and central controller, see P76, P112, P266, Hackett).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation control system as described by Sieminski and incorporating relays, as taught by Hackett.  
One of ordinary skill in the art would have been motivated to do this modification in order to effectively increase the range of a network (see P112, Hackett). 


Regarding claim 6, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sieminski further discloses wherein a central irrigation controller comprises irrigation central software executed by the central irrigation controller in coordinating irrigation over a system (Software platform for centralized irrigation system control, see P43-45, P122-24, 128-29, Fig. 10-18, Sieminski). 


Regarding claim 8, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sieminski further discloses wherein a control module is configured to receive and locally implement irrigation programming that specifies irrigation commands (Programming set for irrigation controller, and controller implements programming, see P43, 83, Sieminski). 



Regarding claim 16, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hackett further teaches wherein a control module does not include a user interface (A control modules do not have user interfaces, for example below ground in a valve box does not contain a user interface, and only central controller and hanheld devices provide user interfaces to control modules, see Fig. 8, Fig.2, Fig. 6, Fig. 7, etc., Hackket).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation control system as described by Sieminski and incorporating no user interface, as taught by Hackett.  
One of ordinary skill in the art would have been motivated to do this modification in order to save costs and complexity by not including a feature on a controller that cannot be easily accessed or that is remote. 


Regarding claim 18, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sieminski further teaches wherein a control module is further configured to communicate irrigation implementation history to a handheld control device (A user can access controller irrigation controller information from a portable device, such as a pda or phone. Controller status record includes various irrigation implantation records, see Fig. 5, P87, P138, Sieminski).

Regarding claim 19, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hackett further teaches wherein a control module is configured to be positioned within a valve box in which is located a first irrigation valve that is directly coupled with a first valve driver of the one or more valve drivers (An irrigation controller module is inside a valve box and coupled to the valve for the purpose of driving a valve, see Fig. 8, P259, Hackett), wherein a wireless radio frequency unit is configured to wirelessly communicate with a handheld control device through a lid of a valve box and without the lid of the valve box being removed from the valve box (A wireless handeld device is used to monitor and control other control modules, such as those in under below ground situations in valve boxes. Wireless transmission to below ground controllers capable of wireless communication would obviate the need to open a valve lid, since an antenna can be on a cover of a valve box, see P258, P262, 204, P123, P195, P187, P194, Hackett).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation control system as described by Sieminski and incorporating communications through a lid of a valve box, as taught by Hackett.  
One of ordinary skill in the art would have been motivated to do this modification in order to conveniently access a controller information for controllers in below ground situations (see P258. 262, 204, Hackett). 

Regarding claim 20, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hackett further teaches wherein a wireless radio frequency unit is further configured to wirelessly receive manual actions communicated from a wireless handheld control device and provide the manual actions to a processor for implementation by the processor (A handheld device includes manual control of a wireless irrigation control module, see P262, Hackett).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation control system as described by Sieminski and incorporating manual control via a handheld device, as taught by Hackett.  
One of ordinary skill in the art would have been motivated to do this modification in order to conveniently access a controller at a location and facilitate manual commands desired by a user (see P262, Hackett). 

Claim 21 is rejected on the same grounds as claim 1.
Claim 22 is rejected on the same grounds as claim 4.
Claim 24 is rejected on the same grounds as claim 6.
Claim 25 is rejected on the same grounds as claim 8.
Claim 26 is rejected on the same grounds as claim 20.


Claims 5 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sieminski, in view of Hackett, and in further view of US Patent No. 6,600,971 to Smith et al., (hereinafter Smith).


Regarding claim 5, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sieminski teaches an irrigation controller, where a radio module is coupled with the satellite irrigation controller and the satellite irrigation controller is communicationally coupled with a central irrigation controller (Centralized irrigation communicates with irrigation controller that is separate and distinct, and are therefore a satellite irrigation controller. The irrigation controller is also coupled with a wireless module, see P43-44, Fig. 1, Fig. 2-3, P82-84, Sieminski). 

Sieminski does not explicitly use the term “satellite.” 
However, Smith from the same or similar field of irrigation control, explicitly teaches “satellite” (Satellite irrigation controllers in a centralized irrigation system, and wherein a satellite controller can act as a repeater to other controllers, see Fig. 3, C4 L39-56, C5 L3-16, Smith).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation system employing wireless communications modules as described by Sieminski and incorporating a “satellite” controller, as taught by Smith.  
One of ordinary skill in the art would have been motivated to do this modification in order to use controllers in the field to perform desired irrigation control at specific areas that are further away from a centralized location (see Fig. 3, C4 L39-56, C5 L3-16, Smith). 

Claim 23 is rejected on the same grounds as claim 5.



Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sieminski, in view of Hackett, and in further view of US Patent Publication No. 2009/0204265 to Hackett (hereinafter Hackett ‘265).

Regarding claim 14, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sieminski does not explicitly teach wherein a radio module is configured to cause a wireless communication of a radio relay find command requesting a reply from any other radio relay within wireless range of the wirelessly transmitted radio relay find command and store an identification of each radio relay that responds to the radio relay find command.
However, Hackett ‘265 from the same or similar field of wireless communications and irrigation devices, teaches wherein a radio module is configured to cause a wireless communication of a radio relay find command requesting a reply from any other radio relay within wireless range of the wirelessly transmitted radio relay find command and store an identification of each radio relay that responds to the radio relay find command (In a wireless based irrigation control network, a module sends a command to find controller relay gateways, and identification of responding relays are stored, such that a network is mapped, see P176, P179-182, Hackett ‘265).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation control system as described by Sieminski and incorporating finding of network devices, as taught by Hackett ‘265.  
One of ordinary skill in the art would have been motivated to do this modification in order to map a network so as to be able to identify devices in the network that are in a range (see P176, 179-182, Hackett ‘265). 


Regarding claim 15, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hackett ‘265 further teaches wherein a radio module is further configured to cause a wireless communication of a find command and store identifier information for each control module that responds to the find command (In a wireless based irrigation control network, a module sends a command to find controller relay gateways, and identification of responding relays are stored, such that a network is mapped, see P176, P179-182, Hackett ‘265).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation control system as described by Sieminski and incorporating finding of network devices, as taught by Hackett ‘265.  
One of ordinary skill in the art would have been motivated to do this modification in order to map and maintain a mapping of network so as to be able to identify devices in the network that are in a range (see P176, 179-182, Hackett ‘265). 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sieminski, in view of Hackett, and in further view of US Patent Publication No. 2013/0173070 to Tennyson et al., (hereinafter Tennyson).


Regarding claim 17, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sieminski further teaches receiving an irrigation schedule parameters from the handheld control device (A user can access controller irrigation controller information from a portable device, such as a pda or phone. Controller status record includes various irrigation implantation records, see Fig. 5, P87, P138, Sieminski)
Seiminski does not explicitly teach wherein a control module is further configured to authenticate a control device prior to receiving information.
However, Tennyson from the same or similar field of wireless irrigation control, teaches wherein a module is configured to authenticate a device prior to receiving information (Authentication of a controller interface takes place when connecting to a wireless transmitter of a valve box, see P108, P117, Tennyson)
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation control system as described by Sieminski and incorporating authenticating devices in communication, as taught by Tennyson.  
One of ordinary skill in the art would have been motivated to do this modification in order to verify that a device is authorized to connect so as to avoid problems from unauthorized devices (see P108, Tennyson). 
 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sieminski, in view of US Patent No. 4,230,989 to Buehrle (hereinafter Buehrle).


Regarding claim 4, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sieminski implies a radio relay (RR) configured to wirelessly communicate with a radio module and the wireless radio frequency unit of the control module such that the RR relays communications between the radio module and the wireless radio frequency unit.   
However, Buehrle from the same or similar field of wireless communications modules used in irrigation, more explicitly teaches a radio relay (RR) configured to wirelessly communicate with a radio module and a radio adapter such that the RR relays communications between the radio module and the radio adapter (A wireless relaying device used between a remote module and a central station, see Abs, Fig. 1, Buehrle).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation system employing wireless communications modules as described by Sieminski and incorporating a relaying device, as taught by Buehrle.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more reliable, fault-tolerant means of communication between two devices that are far apart, and by using an intermediate device to relay communications (see Abs, Fig. 1, Buehrle). 


Claims 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sieminski, in view of Hackett, and in further view of “ICD-HP Handheld Programmer for Hunter ICD Decoders Owner’s Manual and Operating Instructions” Hunter Industries Incorporated, 2009, 48 pgs., (hereinafter Hunter).

Regarding claim 27, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sieminski does not explicitly teach wherein a handheld device is further configured to display different menus based on a control module and capabilities of the control module with which the handheld device is communicatively coupled.
However, Hunter from the same or similar field of irrigation and sprinkler control p26, teaches wherein a handheld device (A handheld device, Pg. 3, Hunter) is further configured to display different menus based on a control module and capabilities of the control module with which the handheld device is communicatively coupled (A display on a handheld device will provide or not provide a menu display of a status depending on a control module’s firmware capabilities, see last para Pg 21 to 22, Hunter).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation system employing wireless communications modules as described by Sieminski and incorporating different menus based on capability of a device, as taught by Hunter.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the most accurate and relevant information to a user that is permitted by the functionality of a module (Pg 21 to 22, Hunter). 


Regarding claim 30, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sieminski does not explicitly teach wherein a processor of a control module is further configured to receive, through a handheld control device, and implement a reflash of firmware of the processor with a replacement firmware.
However, Hunter from the same or similar field of irrigation and sprinkler control, teaches wherein a processor of a control module is further configured to receive, through a handheld control device (A handheld device, Pg. 3, Hunter), and implement a reflash of firmware of the processor with a replacement firmware (An irrigation control module is reflash of firmware by using the handheld device, see last para Pg 23-24, Hunter).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation system employing wireless communications modules as described by Sieminski and incorporating firmware flashing capabilities, as taught by Hunter.  
One of ordinary skill in the art would have been motivated to do this modification in order to update, with a convenient tool, the operating system capabilities of a device with new software, to fix bugs in a current firmware, or to downgrade to a stable firmware (Pg 21 to 24, Hunter). 


Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sieminski, in view of Hackett, and in further view of US Patent Publication No. 2012/0303168 to Halahan et al.,  (hereinafter Halahan).

Regarding claim 28, the combination of Sieminski and Hackett teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sieminski does not explicitly teach wherein a handheld device is configured to wirelessly receives an irrigation schedule from a central irrigation controller, and to wirelessly communicate the irrigation schedule to a control module.
However, Halahan from the same or similar field of irrigation, teaches a handheld device is configured to wirelessly receives an irrigation schedule from a central irrigation controller, and to wirelessly communicate the irrigation schedule to a control module (A user used a handheld mobile device can connect to central control system to obtain a current irrigation schedule, and to communicate commands to irrigation schedule, see P31, P40, Halahan).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the irrigation system employing wireless communications modules as described by Sieminski and incorporating handheld device for irrigation schedule control, as taught by Halahan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide convenient and remote access capability to effect irrigation schedule changes to a user  (P40,31, Halahan). 


Allowable Subject Matter
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter (Previously stated in the office action dated 12/07/2021):  
While Sieminski teaches an irrigation system with a central computer connected to a wide area network that communicated via a radio module to a plurality of distant wireless irrigation controllers that control vales based on an irrigation schedule, and wherein a sensor associated with one of the controllers shares sensor data with other controllers for their respective control, and while Hackett teaches an irrigation system that uses ISM frequency for long-range communication in a wireless system and teaches a handheld control device used for obtaining and controlling irrigation controllers, and while US Patent Publication No. 2006/0161309 to Moore et al., teaches an irrigation system with different programmed thresholds for different irrigation circuits (see P110), none of these references taken either alone or in combination with the prior art of record specifically disclose different sensor thresholds relative to irrigation control modules, where different sensor information is sent to various control modules based on different threshold, as supported by pg. 44 line 11 to pg. 45 line 3 of the instant specification as noted by applicant’s arguments dated 09/29/2021, and including:

(Claim 29) “wherein the radio module is configured to apply different thresholds to the sensor information, relative to two or more of the control module and the one or more other control modules, in communicating the control information to each of the two or more of the control module and the one or more other control modules.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117